IN THE SUPREME COURT OF THE STATE OF DELAWARE

PAUL WINTERS,                                  §
                                               §       No. 3, 2016
          Defendant Below,                     §
          Appellant,                           §       Court Below—Superior Court
                                               §       of the State of Delaware
          v.                                   §
                                               §       Cr. ID No. 1304014889
STATE OF DELAWARE,                             §
                                               §
          Plaintiff Below,                     §
          Appellee.                            §

                                Submitted: January 20, 2016
                                Decided:   January 26, 2016

                                         ORDER

          This 26th day of January 2016, it appears to the Court that:

          (1)    On January 5, 2016, the appellant, Paul Winters, filed an appeal from

his conviction and sentencing on December 4, 2015 on a violation of probation.

The appeal is one day late. Under Supreme Court Rule 6, the notice of appeal was

due to be filed on or before January 4, 2016.1

          (2)    On January 5, 2016, the Clerk issued a notice directing Winters to

show cause why the appeal should not be dismissed as untimely filed.2 Winters’




1
 See Del. Supr. Ct. R. 6(a)(iii) (providing that a notice of appeal must be filed within thirty days
of sentencing).
2
    See Del. Supr. Ct. 29((b) (governing involuntary dismissal upon notice of the Court).
response to the notice to show cause was due to be filed on or before January 20,

2016.3

       (3)    Winters did not respond to the notice to show cause. Under these

circumstances, Winters is deemed to have consented to the dismissal of the

appeal.4

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice




3
  See id. (providing that the appellant must respond within ten days of receipt of the notice to
show cause). In this case, the certified mail receipt reflects that the notice was received on
January 7, 2016.
4
  See Del. Supr. Ct. R. 29(b) (“If a response is not filed within the time allowed, the dismissal
shall be deemed to be consented to pursuant to Rule 3(b)(2).”); Del. Supr. R. 3(b)(2) (providing
in pertinent part that “[a] party is deemed to have consented to the termination of the case when
the party fails to respond timely to . . . this Court’s notice to show cause”).

                                               2